      Case 19-12115-abl         Doc 70      Entered 04/03/20 16:41:17         Page 1 of 4



 1   TIFFANY & BOSCO, P.A.
     Ace C. Van Patten, Esq.
 2   Nevada Bar No. 11731
     Krista J. Nielson, Esq.
 3
     Nevada Bar No. 10698
 4   10100 W. Charleston Boulevard, Suite 220
     Las Vegas, NV 89135
 5   Telephone: 702 258-8200
     Fax: 702 258-8787
 6   nvbk@tblaw.com
     TB File No. 17-73290
 7

 8   Attorneys for Secured Creditor JPMorgan Chase Bank, National Association

 9                          UNITED STATES BANKRUPTCY COURT
10                                     DISTRICT OF NEVADA
11
     IN RE:                                             BK Case No. 19-12115-abl
12
     JOHNNY TARVER,                                     Chapter 13
13
                                                        LIMITED RESPONSE TO MOTION
14                   Debtor.                            TO ALLOW DEBTOR TO SELL REAL
15                                                      PROPERTY LOCATED AT 1255
                                                        KENWOOD RD., SANTA BARBARA,
16                                                      CA 93109

17
               LIMITED RESPONSE TO MOTION TO SELL REAL PROPERTY
18

19            JPMorgan Chase Bank, National Association., Secured Creditor in the above-entitled

20   Bankruptcy proceeding, hereby submits the following the following limited response to the

21   Debtors’ Motion to Sell Real Property located at 1255 Kenwood Rd., Santa Barbara, CA

22   93109.

23            Secured Creditor, as second lien holder, does not oppose the sale of the real property

24   provided Secured Creditor’s lien will be paid in full subject to the sale closing on within 90

25   days from the date of the Court’s Order and sale is subject to a proper payoff quote; or that

26   any extension of the closing date or sale short of full payoff be subject to Secured Creditor’s




                                                    1
      Case 19-12115-abl       Doc 70     Entered 04/03/20 16:41:17        Page 2 of 4



 1   final approval. Further, funds from the sale should be received by Secured Creditor within

 2   ninety (90) days from the date of the Court’s order, unless otherwise agreed to by Secured

 3   Creditor.

 4          DATED this 3rd day of April, 2020.

 5
                                                  TIFFANY & BOSCO, P.A.
 6

 7                                                By /s/ Ace C. Van Patten, Esq.
                                                  ACE C. VAN PATTEN, ESQ.
 8                                                Attorney for Secured Creditor
                                                  10100 W. Charleston Boulevard, Suite 220
 9                                                Las Vegas, NV 89135
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




                                                 2
      Case 19-12115-abl         Doc 70   Entered 04/03/20 16:41:17     Page 3 of 4



 1   TIFFANY & BOSCO, P.A.
     Ace C. Van Patten, Esq.
 2   Nevada Bar No. 11731
     Krista J. Nielson, Esq.
 3
     Nevada Bar No. 10698
 4   10100 W. Charleston Boulevard, Suite 220
     Las Vegas, NV 89135
 5   Telephone: 702 258-8200
     Fax: 702 258-8787
 6   nvbk@tblaw.com
     TB File No. 17-73290
 7

 8   Attorneys for Secured Creditor JPMorgan Chase Bank, National Association

 9                        UNITED STATES BANKRUPTCY COURT
10                                  DISTRICT OF NEVADA
11
     IN RE:                                         BK Case No. 19-12115-abl
12
     JOHNNY TARVER,                                 Chapter 13
13
                    Debtor.                         CERTIFICATE OF SERVICE
14

15
                                  CERTIFICATE OF SERVICE
16
        1. On this 3rd day of April, 2020, I served the following documents:
17
       LIMITED RESPONSE TO MOTION TO ALLOW DEBTOR TO SELL REAL
18      PROPERTY LOCATED AT 1255 KENWOOD RD., SANTA BARBARA, CA
                                  93109
19
        2. I caused to be served the above-named document by the following means to the
20
     persons as listed below:
21
              X a. ECF System
22

23                  Christopher Patrick Burke
                    atty@cburke.lvcoxmail.com
24                  Attorney for Debtors

25                  Kathleen A. Leavitt
                    courtsecf3@las13.com
26                  Trustee




                                                3
      Case 19-12115-abl        Doc 70   Entered 04/03/20 16:41:17     Page 4 of 4



 1
            X b. United States mail, postage fully prepaid:
 2
                   Christopher Patrick Burke
 3                 218 S Maryland Pky.
 4                 Las Vegas, NV 89101
                   Attorney for Debtors
 5
                   Johnny Tarver
 6                 1920 Asburn Dr.
                   North Las Vegas, NV 89032
 7                 Debtor
 8
            I declare under penalty of perjury the foregoing is true and correct.
 9
     DATED this 3rd day of April, 2020.
10

11
     By: /s/ Michelle Benson
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




                                               4
